McWhorter, Judge :
Mary A. Stewart, a married woman, was the owner of an hotel and furniture in New Cumberland; Hancock County, which was insured by the Northern Assurance Company, of London, England, which had its central or principal office in the United States, at Cincinnati, Ohio. A loss occurred by fire, which was duly adjusted at one thousand seven hundred dollars; and, before the money was paid to the assured, Porter & Co., a corporation doing business at .New Cumberland, brought an action before Louis Hauser, a justice of the peace, at Cincinnati, Ohj.0, on a store account against Mary A. Stewart, and sued out an attachment against the property of said Stewart, and cited the s.aid assurance company to answer as garnishee, as the debtor of said Stewart. In obedience to the summons duly served on it, the company appeared and answered, admitting its indebtedness to Stewart, when the justice heard the case, rendered judgment against the defendant, and issued an order against the garnishee requiring it to pay two hundred and fifty-one dollars and seven cents, the amount of Porter & Co’s judgment, which it did on the 16th of June, 1892. On the 27th of July, 1892, Mary A. Stewart brought her action against said assurance company in the circuit court of Hancock County, upon her pol*736icy of insurance, to recover the said sum of one thousand seven hundred dollars. The defendant appeared, and filed a special plea in writing, setting up the payment made by it under the said proceedings in Cincinnati of twohundred and fifty-one'dollars and seven cents, and paid into court the residue of the one thousand seven hundred dollars with its interest; to thefilingof which special plea plaintiff, b'y counsel, objected, which objection was by the court overruled, and the plea allowed to be filed, and leave was granted to plaintiff to file a special replication thereto by the 1st of April, 1893. To the -special plea of defendant, plaintiff tendered her special replication, in writing, averring that at the time the contract mentioned in said special plea, and upon which the alleged judgment of Porter & Co., was recovered, was made, plaintiff was, and still is, a married woman, under coverture, domiciled and resident in the State of West Virginia, and then and ever since and there living with and not separate from her husband, William Stewart, and the said contract was made in the State of West Virginia,'while she was so under coverture, domiciled, resident, and living with her husband as aforesaid, and. this she was ready to verify, wherefore she prayed judgment, etc., to the filing of which special replication the defendant objected, which objection the court overruled, and permitted the same to be'filed, to which ruling of the court defendant excepted..
On the 15th day of May, 1897, the case being called, and neither party requiring a jury, by consent the matters arising bn the issue were submitted to the court in lieu of a jury; and the court having considered the evidence adduced and the arguments of counsel, rendered judgment for the plaintiff for the said sum of two hundred and fifty-one dollar’s and seven cents, and costs of the action. The defendant moved to set aside the finding and judgment, and grant it a new trial, on the ground that the same is con- ■ trary to the law and evidence, which motion the court overruled’, and the defendant excepted. The bill of exceptions shows that the proceedings before Justice Hauser were regular, and'the transcript thereof properly attested, cer-fied, and proved, and it was agreed by the parties that the transcript should not be copied into the record, and that, as proven, it established and proved every allegation of *737fact contained in defendant’s special plea as to the proceeding's in said action and the judgment by Justic Hauser against defendant, as garnishee, and the payment by it, in obedience to the order of said justice, on June loth, 1892, of two hundred and fifty-one dollars and seven cents. It was also, agreed that it was proven that defendant, at the time it was proceeded against as garnishee, had complied with the laws of the state of Ohio with respect to foreign insurance companies doing business in that state, and was subject to be proceeded against in the courts of said state as provided by the laws thereof applicable to foreign insurance companies doing business therein, and which evidence was by the court not copied into the record. It was also agreed that the plaintiff proved by witnesses all the matters of fact alleged in her special replication. The facts and allegations both of the special plea of the defendant and plaintiff’s special replication thereto were admitted by both parties to be proved at the trial, all of which is set forth in the bill of exceptions. Defendant applied for, and obtained, a writ of error, making the following assignments: First, because the circuit court should have rejected the special replication of the plaintiff to the defendant’s special plea, or should have sustained the demurrer to said replication ; second, because the court erred in giving effect to said replication, and in treating the facts therein set up as affecting the jurisdiction of Justice Hauser to render the judgment pleaded in the defendant’s special plea; third,the court erredin overruling defendant’s motionfor a new trial.
Appellant’s counsel, in their brief, say : “The fact that Mary A. Stewart was a married woman, residing and contracting in a state where the laws at the time held her personal contract void, would, if it had been pleaded in the Ohio court, have been a complete defense to the action of Porter & Co., because the courts everywhere, in the exercise of their undoubted jurisdiction, give force and effect to the lex loci contractus.'" They further say : “There is no evidence that the garnishee knew that she was a married woman, and the law did not require it to be concerned with anv fact not affecting the jurisdiction of the court,” and cite Black, Judgm. s. 595, in support of their proposi*738tion. Their position is correct to the extent said section goes, but, by their proposition that the law does not require the garnishee to be concerned with any fact not affecting the jurisdiction of the court, they assert that the garnishee owes no duty to its own creditor in the premises, which is untenable. In Pennoyer v. Neff 95 U. S. 714, 727, Justice Field in delivering the opinion of the Court, says: “Substituted service by publication, or in any other authorized form, may be sufficient to inform parties of the object of proceedings taken when property is once brought under the control of the court by seizure or some equivalent act. The law assumes that property is always in the possession of its owner, in person or by agent; and it proceeds upon the theory that its seizure will inform him, not only that it is taken into the custody of the court, but that he must look to any proceedings authorized by law upon such seizure for its condemnation and sale,” Door v. Rokr, 82 Va. 359, Syl. 4. It is presumed that,. when property in the possession of an agent is seized on legal process, the fact is known to the agent; and in case of garnishment of funds in the hands of a debtor of the defendant who is a nonresident, and not served with process, it is clearly the duty of such garnishee, if practicable, to notify his creditor, of the proceedings, that he may make such defense therein as his rights and interests may require. ” Appellant’s special plea alleges that the process was served on it on May 2, 1892, requiring it to make answer on the 5th day of the same month, which answer it filed on said last mentioned day, when, “it appearing that the summons has not and cannot be duly served on the defendant in this county, this cause is continued to June 15, 1892, at nine o’clock A. m., for publication of notice,” which is the entry made by the justice, as alleged in the special plea; that notice was duly published, and, at the time mentioned, Porter & Co. appeared, and proved their claim, and judgment was rendered against the defendant, who failed to appear, and also an order was issued on the garnishee to pay the said judgment and costs, which order was delivered to the constable; and that in obedience thereto, on the 16th of June, 1892, the garnishee paid same. Itiits special plea, defendant wholly *739failed to alleged that it had notified, or attempted .in any way to notify, the plaintiff, its creditor, of such proceeding. For want of such allegation, the plea was not sfficient in law, and the objection thereto should have been sustained. In Morgan v. Neville, 74 Pa. St. 52 (Syl. point 3), it is held that “a garnishee in foreign attachment, to protect himself, must give notice to his own creditor;” and this is manifestly right, Pierce v. Railway Co., 36 Wis. 283 (Syl. point 1); also 8 Am. & Eng. Enc. Law, 1254, and cases there cited; Martin v. Railway Co., 50 Hun. 347, (3 N. Y. Sup. 82).
It is admitted by appellant that if plaintiff had appeared and pleaded the statute of her state as it then existed, in the action before Justice Hauser, the claim of Porter & Co. must have been defeated;'and yet with the full knowledge of the proceedings against her, and that she had no notice thereof, and could not be served with process, it stood by, and meekly paid out her money, in obedience to the justice’s order, without even attempting, so far as the record shows, to notify her of the jeopardy of her property in its hands, all of which “smacks” strongly of collusion, Appellant cites Virginia Fire & Marine Ins. Co. v. New York Carousal Mfg. Co. (Va.) 28 S. E. 888, in support of its special plea, the court there holding that “it is a settled mle, founded upon obvious principles of natural justice, that a garnishee cannot be lawfully compelled to pay the same indebtedness twice. Nothing can be more clearly just than that a person who has been compelled by a court of competent jurisdiction to pay a debt should not be compelled to pay it over again. Consequently, where he is in such a situation that, if charged as garnishee, this would be the result, he will not be chai'ged, unless his situation is due to his own fault or neglect.” In that case it is shown that the garnishee was guiltless of any fraud or collusion. It took all the necessary steps to prevent a recovery in a suit pending in a North Carolina court for the same debt, pleading the garnishment in the Virginia court, but to no avail. The North Carolina court refused the plea, and rendered judgment, and issued execution, and collected the money. When it pleaded the North Carolina judgment, execution, and payment in answer to the garnishment in *740the Virginia court, that court rejected the plea, and rendered judgment, which was properly reversed by the supreme court.
Appellee insists that Justice Hauser was without jurisdiction in the case, because of the facts set up in her special replication, and that the judgment rendered by said justice is void, and not entitled to the “full faith and credit” provision contained in section 1, Art. IV., Const. U. S. The appellee cites the case of Bowler v. Huston, 30 Grat. 266, where it is claimed the question is thoroughly discussed; but it cannot be said to cover the question raised in the case at bar. That was an action to enforce a personal judgment rendered by a New York court against Bowler, wherein there had been neither service of process nor appearance in person or by attorney. So, there was nothing upon which to found a judgment, and the record was an absolute nullity, and no question was raised of a judgment in rem, or involving a garnishee or substituted service in the case; and yet, under the statutes of New York, the judgment was a valid personal judgment as far as Bowler’s interest was concerned in the firm with which he was sued inN. Y. In Cooler v. Reynolds, 10 Wall. 308, in discussing the question of jurisdiction, Justice Miller says “By jurisdiction over the subject-matter is meant the nature of the cause of action and of the relief sought; and this is conferred by the sovereign authority which organizes the court, and is to be sought for in the general nature of its powers, or in authority specially conferred. * * * While the general rule in regard to jurisdiction in rem requires the actual seizure and possession of the res by the officer of the court, such jurisdiction may be acquired by acts which are of equivalent import, and which stand for and represent the dominion of the court over the thing, and in effect subj ect it to the control of the court. * * * So, the writ of garnishment or attachment or other form of service, on a party holding a fund which becomes the subject of litigation, brings that fund under the jurisdiction of the court, though the money may remain in the. actual custody of one not an officer of the court.” Under the statutes of the state of Ohio, Justice Hauser had general jurisdiction, within the limitations and restrictions con*741tained in such statutes, in all cases of the nature of this proceeding- before him based on legal and valid contracts and transactions.
While a judgment of a. competent court of any state that has jurisdiction over the person and subject-matter is conclusive upon the merits of the controversy in every state, I question the power of the court of another state, without service of process or voluntary appearance, to render a judgment on a contract that is absolutely void under the laws of the state where it is made, and upon which contract a judgment rendered by a court of such last-mentioned state is void, even upon process duly served. In D'Arcy v. Ketchum, 11 How. 165, it was held that “congress did not intend by the act of 1790 to declare that a judgment rendered in one state against the person of a citizen of another, who had not been served with process or voluntarily made defense, should have such faith and credit in every other state as it had in the courts of the state in which it was rendered.” That case was based on the statute of New York which provided that when joint debtors were sued, and one was brought into court on process, if judgment should pass for plaintiff he should have j udgment and execution, not only against the party brought into court, but also against other joint debtors named in the original process, in the same manner as if they had all been taken and brought into court by virtue of such process; but it should not be lawful to issue or execute any such execution against the body or against the sole property of any person not brought into court.
It could never have been contemplated by the framers of the Constitution of the United States to include among judgments entitled to “fullfaith and credit,” under section 1, Art. IV., a judgment obtained upon a contract absolutely void under the laws of the state where it was made, and upon substituted process. It may be said, then: Where is the protection afforded the garnishee in such case? On the other hand, what protection has the defendant, the creditor of the garnishee, in such a proceeding? The garnishee has better facilities for protecting his interests than the defendant. He is served with process. He knows of the proceeding. He can readily advise the *742defendant, bis creditor, thereof, and make his defense sure, if any there be; while without such notification the defendant remains in profound ignorance of the proceeding- until his property is taken from him, may be on a valid, just claim or demand, possibly by the connivance of the plaintiff and the garnishee, on a void or illegal claim. In White v. Manufacturing Co., 29 W. Va. 385, (1 S. E. 572, Syl.), it is held that “a judgment rendered by a court of common-law against a married woman, either in her own name or in the name of a company under which she does business, upon a contract made during her coverture, is absolutely void; and an execution or suggestion sued out upon such judgment is invalid and ineffectual for any purpose, and such judgment may be assailed collaterally in proceedings upon a suggestion thereon.” I fail to see any error in the judgment, and the same is affirmed.
Note by
McWhorter, Judge:
Since the foregoing opinion was handed down, I find the case of Railroad Co. v. Nash, (Ala.) 23 South. 825, decided in June, 1898, the syllabus of which is as follows:
“(1) The courts of one state have no jurisdiction to attach and condemn a debt due to and payable to a nonresident where he resides, by service of process on his debtor as garnishee, in the absence of personal service on the creditor within the state of the forum, or his voluntary appearance.
“(2) The payment by the garnishee of a judgment rendered for a debt against a nonresident without personal service within the state of the forum, or voluntary appearance, constitutes no defense to a subsequent suit by the judgment debtor against the garnishee.
“(3) The constitutional provision that ‘full faith and credit shall be given in each state to the public acts, records and judicial proceedings of every other state, does not apply to a judgment against a nonresident debtor, in the absence of personal service upon him within the state of the forum, or a voluntary appearance.”